Title: To James Madison from John Nicoll, 27 July 1802 (Abstract)
From: Nicoll, John
To: Madison, James


27 July 1802, New Haven. Has received JM’s letter of 6 July [not found] appointing him a commissioner of bankruptcy for the district of Connecticut. Declines the appointment; “I am so frequently absent from the State, that it will be out of my Power to pay the requisite Attention to the Duties of the Office.” Recommends John H. Lynde for the position.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Nicol”). 1 p.; docketed by Brent as received 31 July.


